Citation Nr: 1719630	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  16-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel





INTRODUCTION

The Veteran had active service from November 1960 to December 1962 and from February 1963 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Tinnitus is etiologically related to acoustic trauma sustained in active service.

2.  The Veteran does not have a bilateral hearing loss disability for VA purposes, and an organic disease of the nervous system was not present within one year of separation from service.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Bilateral hearing loss disability was not incurred in or aggravated by active service, and the incurrence or aggravation of an organic disease of the nervous system during active service may not be presumed.  38 U.S.C.A. § 1101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2016)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2016).

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Analysis

Service Connection for Tinnitus

The Veteran asserts that he has tinnitus as a result of acoustic trauma sustained in active service.  He asserts that he was regularly exposed to hazardous noise during the course of his duties working in the engine room of the naval vessels to which he was assigned.  A review of the Veteran's DD Form 214s of record shows that his military occupational specialties (MOS) during his active service were marine firefighter and machinistman.  As the Veteran's reported hazardous noise exposure is consistent with his MOS while in active service, the Board concludes that he sustained acoustic trauma during active service.

STRs are silent for complaints of or diagnosis of tinnitus while the Veteran was in active service.  Regardless, the Veteran has indicated that he first experienced symptoms of tinnitus while he was in active service and that the symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At a March 2015 VA audiology evaluation, the Veteran was asked if he experienced any ringing, roaring, or buzzing sounds in the ears and he stated he did not.  Based on his response, the audiologist noted the Veteran did not report recurrent tinnitus and opined that it was less likely than not that tinnitus was caused by or a result of military noise exposure.

In his April 2015 notice of disagreement, the Veteran reported that he had tinnitus, that it began in service, and that he has continued to experience symptoms of tinnitus since separation from active service.  With regard to the negative responses reported on his VA audiology evaluation report, he stressed that he had been confused as to the definition of tinnitus and provided negative responses in error.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus and his statements have been found credible.

The Board concedes that the Veteran sustained acoustic trauma in active service.  The VA audiology evaluation of record is inadequate as the Veteran's responses to the audiologist's questioning were made in error and were not representative of the Veteran's experience.  The Veteran has competently and credibly asserted a continuity of relevant symptoms since service.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Bilateral Hearing Loss Disability

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  As noted above, the Board has conceded that the Veteran sustained acoustic trauma during active service.

STRs show that the Veteran was afforded a whisper voice test at the time of his separation examination in February 1969.  Whisper voice tests have been found to be inconclusive as to the presence of sensorineural hearing loss.  As the Veteran was not provided an audiogram at the time of his separation from active service, his hearing acuity at that time cannot be ascertained with any certainty.

At his March 2015 audiology evaluation, the Veteran reported the noise exposure described above.  The VA examiner diagnosed bilateral sensorineural hearing loss.  However, the audiometric test results failed to show that the Veteran has findings consistent with a diagnosis of bilateral hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.   

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no objective and verifiable evidence of record showing the Veteran to have a diagnosis of bilateral hearing loss disability for VA purposes at any time during the current appeal.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

As noted, the Veteran does not have bilateral hearing loss disability for VA purposes, let alone bilateral hearing loss disability that manifest to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for tinnitus disability is granted.

Entitlement to service connection for bilateral hearing loss disability is denied.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


